Case: 12-14571    Date Filed: 07/05/2013   Page: 1 of 9


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14571
                            Non-Argument Calendar
                          ________________________

                            Agency No. A089-941-599



JINXIAN LIN,

                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                  (July 5, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Jinxian Lin, a Chinese national, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”)
                 Case: 12-14571   Date Filed: 07/05/2013   Page: 2 of 9


denial of asylum, withholding of removal, and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”). Lin maintains that she was persecuted based on her

Christian religion and her attendance at a small underground church in China that

consisted of approximately ten people. Chinese officials interrupted the church

meetings twice, and, after the first interruption, she was detained for one day,

slapped once, and fined. After the second disruption of the church gathering, Lin

escaped, although other congregants were arrested. Lin eventually fled to the

United States.

      Lin argues that the agency erred by concluding that she had not established

past persecution because her mistreatment by the Chinese officials rose to the level

of persecution. Lin also contends that the BIA and IJ erred because she established

a well-founded fear of future persecution. Finally, she argues that the agency’s

conclusion that she could relocate within China was error. After careful review,

we deny the petition.

                                          I.

      Because the BIA expressly adopted the IJ’s opinion, we review both the IJ’s

and the BIA’s opinions. See Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1364 (11th

Cir. 2011). We review legal determinations de novo, but we review administrative

fact findings for substantial evidence, a highly deferential standard. Ayala v. U.S.


                                          2
               Case: 12-14571     Date Filed: 07/05/2013    Page: 3 of 9


Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). Under the substantial evidence

test, we will affirm the IJ’s decision “if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Id. We may reverse

only when doing so is compelled by the record, and we may not reweigh the

evidence from scratch. Id. The substantial evidence test requires that we view the

evidence in the record in the light most favorable to the agency’s decision and

draw all reasonable inferences in favor of that decision. Seck, 663 F.3d at 1364.

      An alien who is present in the United States may apply for asylum.

Immigration and Nationality Act (“INA”) § 208(a)(1), 8 U.S.C. § 1158(a)(1). The

government has the discretion to grant asylum if the alien establishes that she is a

“refugee.” INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A refugee is a person

“who is unable or unwilling to return to, and is unable or unwilling to avail himself

or herself of the protection of, [her country of nationality] because of persecution

or a well-founded fear of persecution on account of . . . religion.” INA

§ 101(a)(42), 8 U.S.C. § 1101(a)(42).

      Generally, an applicant for asylum must establish either (1) past persecution

on account of a protected ground, or (2) a well-founded fear of future persecution

on account of a protected ground. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1230-31 (11th Cir. 2005). Persecution is an extreme concept that requires more

than a few isolated incidents of verbal harassment or intimidation, and mere


                                           3
               Case: 12-14571     Date Filed: 07/05/2013    Page: 4 of 9


harassment does not constitute persecution. Zheng v. U.S. Att’y Gen., 451 F.3d

1287, 1290-91 (11th Cir. 2006) (holding that the record did not compel a

conclusion that the petitioner experienced past persecution based on a five-day

detention during which he was forced to watch anti-Falun Gong reeducation

videos, to stand in the sun for two hours, and to sign a pledge to no longer practice

Falun Gong). We evaluate the harm that a petitioner suffered cumulatively and by

considering the totality of the circumstances on a case-by-case basis. Shi v. U.S.

Att’y Gen., 707 F.3d 1231, 1235-36 (11th Cir. 2013).

      For example, in Djonda v. United States Attorney General, 514 F.3d 1168,

1171, 1174 (11th Cir. 2008), we concluded that a beating in which the petitioner

suffered only scratches and bruises during a 36-hour detention combined with

threats of a future arrest did not compel the conclusion that the petitioner had

suffered past persecution. Additionally, in Kazemzadeh v. United States Attorney

General, 577 F.3d 1341, 1352-53 (11th Cir. 2009), we held that a five-hour

interrogation and beating, coupled with the petitioner being detained for four days,

was not enough to compel the conclusion that the petitioner suffered persecution as

opposed to harassment.

      By contrast, in Shi, Chinese officials interrupted a Christian church service

in the petitioner’s father’s home, arrested the petitioner, his father, and other

worshippers, and confiscated their Bibles. Id. at 1232. The officials detained the


                                           4
              Case: 12-14571      Date Filed: 07/05/2013   Page: 5 of 9


petitioner for seven days and interrogated him. Id. at 1233. Shi was slapped, told

that he had been brainwashed, and eventually handcuffed to an iron bar overnight

in the rain, which left him ill. Id. We granted Shi’s petition for review, holding

that his case was “extreme enough to compel a finding that Shi suffered past

persecution on account of practicing his religion in China.” Id. at 1236. We

emphasized: (1) the interruption of a private church service and the attempts to

coerce Shi to abandon his religious convictions; (2) the illegality of the meeting

itself; (3) the confiscation of the group’s Bibles; (4) Shi’s weeklong detention; and

(5) “the unusual nature of the authorities’ efforts to suppress Shi’s religious

practice,” including his being handcuffed to an iron bar. Id. at 1236-38. We

distinguished the case from Zheng and Djonda because Shi involved a longer

period of detention, the interruption of a private church service and confiscation of

religious materials rendered the persecution particularly invidious, and handcuffing

an individual to an iron bar overnight in the rain was a “singularly cruel” tactic. Id.

at 1239.

      An asylum applicant is required to present specific and credible evidence in

support of her application. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007

(11th Cir. 2008). So long as reasoned consideration is given to the petition and

adequate findings are made, we do not require the BIA and the IJ to discuss each

piece of evidence that the petitioner presented. Seck, 663 F.3d at 1364, 1367. The


                                           5
              Case: 12-14571     Date Filed: 07/05/2013   Page: 6 of 9


agency, moreover, is entitled to discount unauthenticated documents, see Yang v.

U.S. Att’y Gen., 418 F.3d 1198, 1202 n.3 (11th Cir. 2005), and may rely heavily on

the US State Department reports, Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239,

1243 (11th Cir. 2004).

      To qualify for withholding of removal, an applicant must establish that her

life or freedom would be threatened in the country of origin on account of a

statutorily protected ground. INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The

applicant must demonstrate that she would “more likely than not” be persecuted

upon being returned to her country of origin. Sepulveda, 401 F.3d at 1232. An

applicant who is unable to satisfy the standard for asylum generally will be unable

to meet the more stringent standard for withholding of removal. Id. at 1232-33.

      Here, substantial evidence supported the agency’s conclusion that Lin did

not establish past persecution in China on the basis of her Christian beliefs because

Lin’s experiences did not rise to the level of persecution. See Kazemzadeh, 577

F.3d at 1352-53; Djonda, 514 F.3d at 1171, 1174; Zheng, 451 F.3d at 1290-91.

The facts here are more akin to the harassment in Zheng, Djonda, and Kazemzadeh

as opposed to the persecution in Shi and do “not compel the conclusion that [Lin]

experienced past persecution.” See Zheng, 451 F.3d at 1290. Lin’s testimony that

she had been detained for one day and one night and had been slapped on one




                                          6
              Case: 12-14571     Date Filed: 07/05/2013    Page: 7 of 9


occasion, and that she was then released after paying a fine, does not amount to

persecution under our prior case law.

                                          II.

      Where an asylum applicant does not demonstrate past persecution, she may

nevertheless obtain relief if she establishes a well-founded fear of future

persecution. De Santamaria, 525 F.3d at 1007. An asylum applicant must

demonstrate that there is “a reasonable possibility” of persecution if the applicant

returned to her country of origin. Chen v. U.S. Att’y Gen., 672 F.3d 961, 965 (11th

Cir. 2011). The applicant must prove that she has “(1) a subjectively genuine and

objectively reasonable fear of persecution that is (2) on account of a protected

ground.” De Santamaria, 525 F.3d at 1007. Generally, an applicant can fulfill the

subjective prong of this test by providing credible testimony that she genuinely

fears persecution. Id. The objective prong requires that the applicant establish that

she “has a good reason to fear future persecution.” Id. (quotation omitted).

      Under the relevant regulations, even if an asylum applicant establishes that

she is a refugee, the agency may deny asylum if the applicant could avoid future

persecution by relocating to another part of her country of nationality and it would

be reasonable to expect the applicant to do so. 8 C.F.R. § 1208.13(b)(1)(i)(B),

(b)(2)(ii). If the alleged persecutor is the government, it is presumed that internal

relocation would not be reasonable, unless the government establishes by a


                                           7
                Case: 12-14571      Date Filed: 07/05/2013      Page: 8 of 9


preponderance of the evidence that it would be reasonable for the asylum applicant

to relocate. Id. § 1208.13(b)(3)(ii).

       Even assuming arguendo that Lin established a well-founded fear of future

persecution, substantial evidence supported the agency’s conclusion that it would

be reasonable for Lin to relocate within China. The agency relied on the

information in the State Department reports to conclude that it was unlikely that

Lin would be persecuted if she returned to China, and the agency was entitled to

heavily rely on such reports. See Reyes-Sanchez, 369 F.3d at 1243. The State

Department report indicates that, inter alia, small churches that gathered to read

and discuss the Bible were unlikely to be targeted by government officials and that,

in various locations in China, small underground churches similar to the one that

Lin attended were tolerated by the government. Lin’s testimony, which the IJ

found “marginally credible,” and her unauthenticated corroborating documents are

not enough to compel reversal of the IJ’s finding that it would be reasonable for

Lin to relocate within China.1




1
        The district court did not err by assigning her corroborating documents “very little
weight” because we have held that unauthenticated documents cannot be depended on for their
veracity. See Yang, 418 F.3d at 1202 n.3; see also Kazemzadeh, 577 F.3d at 1353 (“The [BIA]
was entitled to discount the evidence because the documents had not been authenticated.”).

                                              8
                Case: 12-14571       Date Filed: 07/05/2013       Page: 9 of 9


       As Lin has failed to establish her entitlement to asylum, she cannot establish

entitlement to withholding of removal. See Sepulveda, 401 F.3d at 1232. 2

                                              III.

       Upon review of the record and consideration of the parties’ briefs, we deny

the petition.

       PETITION DENIED.




2
         Lin has insufficiently raised her claim for CAT relief on appeal, and thus we deem this
issue waived. However, even if we were to hold that this issue was properly raised, Lin has not
established that the record compels reversal on the CAT claim because she has not established
that “it is more likely than not that she will be subjected to pain and suffering at the hands or
acquiescence of the government.” See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1145 (11th Cir.
2010). The burden of proof to obtain CAT relief is higher than the burden for showing eligibility
for asylum. Id.
                                               9